


110 HR 990 : Pell Grant Equity Act of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 990
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Received; read twice and referred to the Committee on
			 Health, Education, Labor, and Pensions
		
		AN ACT
		To provide all low-income students with the
		  same opportunity to receive a Pell Grant by suspending the tuition sensitivity
		  provision in the Pell Grant program.
	
	
		1.Short titleThis Act may be cited as the
			 Pell Grant Equity Act of
			 2007.
		2.Tuition
			 sensitivitySection 401(b)(3)
			 of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(3)) is amended
			 by adding at the end the following new subparagraph:
			
				(C)This paragraph shall not apply to the
				determination of a student’s basic grant for the 2007–2008 academic
				year.
				.
		3.Guarantee agency
			 collection retentionClause
			 (ii) of section 428(c)(6)(A) of the Higher Education Act of 1965
			 (20 U.S.C.
			 1078(c)(6)(A)(ii)) is amended to read as follows:
			
				(ii)an amount equal
				to 24 percent of such payments for use in accordance with section 422B, except
				that—
					(I)beginning October
				1, 2003 and ending September 30, 2007, this subparagraph shall be applied by
				substituting 23 percent for 24 percent;
				and
					(II)beginning October
				1, 2007 and ending September 30, 2008, this subparagraph shall be applied by
				substituting 22 percent for 24
				percent.
					.
		
	
		
			Passed the House of
			 Representatives February 27, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
